Citation Nr: 0020216	
Decision Date: 08/01/00    Archive Date: 08/09/00

DOCKET NO.  96-02 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an increased rating for sinusitis, ethmoid and 
frontal, with a right choanal polyp, currently evaluated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and his daughter


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran had recognized guerrilla service from February 
1943 to April 1945, regular Philippine Army service from 
August 1945 to April 1946, and service with the Philippine 
Scouts from May 1946 to April 1949.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a January 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, Philippines, which denied the appellant's 
claim of entitlement to an increased rating for sinusitis, 
ethmoid and frontal, with a right choanal polyp.  This case 
was previously before the Board in April 1998, at which time 
it was remanded for additional development.  The case is now, 
once more, before the Board for appellate review.


FINDINGS OF FACT

1.  All evidence necessary and available for an equitable 
resolution of the veteran's claim has been obtained.

2.  The veteran's sinusitis, ethmoid and frontal, with a 
right choanal polyp is manifested by complaints of daily 
headaches, without evidence of radical surgery with chronic 
osteomyelitis, severe symptoms after repeated operations, or 
near constant sinusitis after repeated surgeries.

3.  Neither the old nor the new rating criteria for rating 
respiratory disabilities are more favorable to the veteran.



CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 30 
percent for sinusitis, ethmoid and frontal, with a right 
choanal polyp have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.97, Diagnostic Codes 6511 and 6512 
(1996); 38 C.F.R. § 4.97, Diagnostic Code 6511 and 6512 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Historically, a January 1971 rating decision granted service 
connection for a right choanal polyp, and assigned a 
noncompensable evaluation.  This decision was based on 
service medical records showing a mild, bilateral nasal polyp 
on separation examination in April 1949, and findings of a 
right choanal polyp on VA examination in October 1970.  The 
veteran filed a notice of disagreement (NOD) with the January 
1971 rating decision in April 1971.

During a May 1972 personal hearing, the veteran maintained 
that a compensable evaluation was warranted for his service-
connected right choanal polyp, and asserted that service 
connection should be granted for his sinusitis.  Transcript 
(T.) at 3-4.  Later that month, a hearing officer's decision 
denied service connection for sinusitis, and continued the 
noncompensable evaluation of the veteran's right choanal 
polyp.  

The veteran submitted a substantive appeal (Form 9) in 
November 1972.  

Later that month, the RO denied service connection for 
sinusitis, and continued the noncompensable evaluation of the 
veteran's service-connected right choanal polyp.

Based on the veteran's service medical records, VA and 
private medical records reflecting treatment for sinusitis 
and a right choanal polyp from January 1959 to December 1972, 
several affidavits, and testimony from the May 1972 personal 
hearing, a June 1973 Board decision granted service 
connection for sinusitis.  The Board concluded that the 
veteran's sinusitis could not be disassociated from his right 
choanal polyp, and remanded the case to the RO for an 
evaluation of the veteran's overall disorder.

Following a July 1973 VA examination, the RO assigned a 
noncompensable evaluation for the veteran's service-connected 
sinusitis with a right choanal polyp in August 1973.  The 
Board confirmed this noncompensable rating in a May 1974 
decision.

Based on private medical records from May to October 1974, a 
November 1974 rating decision granted a 10 percent rating for 
the veteran's service-connected sinusitis with a right 
choanal polyp.  

In January 1975, the veteran sought an increased rating for 
his service-connected sinus disorder.  In support of his 
claim, he submitted a January 1975 report from Dr. J.E. 
reflecting treatment for sinusitis from November 1974 to 
January 1975.  A rating decision later that month continued 
the 10 percent evaluation.  

A February 1975 private medical report indicates that the 
veteran received treatment for his right choanal polyp that 
morning.  Based on this evidence, the RO continued the 10 
percent evaluation of the veteran's service-connected 
disorder later that month.  

In May 1975, the Board confirmed the 10 percent evaluation of 
the veteran's ethmoid and frontal sinusitis with a right 
choanal polyp.

Based on findings from an August 1975 VA examination, a 
September 1975 rating decision continued the 10 percent 
rating assigned for the veteran's service-connected 
disability.

The veteran sought an increased rating for his sinusitis and 
right choanal polyp in November 1975 correspondence, and 
submitted a report from Dr. M.L. in support of his claim.  
The RO continued the 10 percent rating assigned for the 
veteran's service-connected disorder in November 1975, March 
1976, and June 1976.  A January 1977 Board decision confirmed 
this evaluation.

Based on private hospital records showing treatment for 
sinusitis from June to July 1977, a July 1977 rating decision 
continued the 10 percent evaluation of the veteran's 
sinusitis with a right choanal polyp.   

An October 1977 private outpatient treatment record notes 
swollen turbinates and minimal nasal discharge.

The RO continued the 10 percent rating assigned for the 
veteran's service-connected disability in June 1978, August 
1978, and September 1978.  This evaluation was confirmed by 
the Board in a March 1979 rating decision.

In August 1979 correspondence, the veteran sought an 
increased rating for his service-connected disorder.  In 
support of his claim, he attached an August 1979 private 
medical report noting a diagnosis of chronic sinusitis.  The 
RO continued the 10 percent rating of the veteran's sinusitis 
with a right choanal polyp the following month.

The Board remanded the issue of entitlement to an increased 
rating for sinusitis with a right choanal polyp to the RO for 
further development in November 1980.  In particular, the 
Board directed the RO to obtain all outstanding medical 
treatment records, and to schedule a VA examination to 
ascertain the current severity of the veteran's service-
connected disorder.

Based on private inpatient and outpatient treatment records 
from July 1978 to December 1980, and the results from a 
January 1981 VA examination, a February 1981 rating decision 
continued the 10 percent evaluation assigned for the 
veteran's service-connected sinusitis with a right choanal 
polyp.

A March 1981 private hospital report reflects treatment for 
left maxillary sinusitis.

According to a June 1981 report from a VA radiologist, a 
review of X-rays dated in June 1977, January 1978 and March 
1981 revealed chronic pansinusitis with an acute exacerbation 
of maxillary sinusitis in January 1981, which resolved from 
January to March 1981.

In June 1981, the RO continued the 10 percent rating of the 
veteran's sinusitis with a right choanal polyp.  This 
decision was confirmed by the Board in a May 1982 decision.

During a March 1983 personal hearing, the veteran testified 
that his sinusitis had increased in severity.  T. at 4-5.  
Later that month, a hearing officer's decision continued the 
10 percent rating assigned for the service-connected 
disorder.  The Board confirmed this evaluation in February 
1984.

Private medical records indicate that the veteran was 
hospitalized for treatment of chronic sinusitis in July 1986.

A November 1986 rating decision confirmed the 10 percent 
rating of the veteran's service-connected sinus disorder.

A November 1987 private hospital report notes that the 
veteran was admitted for treatment of bilateral maxillary 
sinusitis.

A May 1988 report from Dr. M.C. reflects treatment for 
chronic sinusitis, and indicates that the veteran underwent a 
sinumaxillary resection, a right myringotomy, a polypectomy, 
a bilateral ethmoidectomy, and a bilateral antrostomy earlier 
that month.

A diagnosis of bilateral maxillary and ethmoid sinusitis, and 
a left nasal polyp was made following a July 1988 VA 
examination.

An August 1988 rating decision continued the 10 percent 
rating for the veteran's service-connected sinusitis with a 
right choanal polyp.

A diagnosis of status post polypectomy, ethmoidectomy, and 
bilateral antrostomy was noted in a November 1988 report from 
Dr. M.C.

The following month, the RO continued the 10 percent 
evaluation of the veteran's service-connected sinus disorder.  
The Board confirmed this decision in June 1990.

During VA outpatient treatment in March 1993, the veteran 
reported experiencing sinusitis during a recent flight from 
the Philippines to the United States.  A physical examination 
revealed clear sinuses with mild drainage.  No obvious 
infection was noted.  The diagnostic impression was sinusitis 
exacerbated by a recent flight.  

An April 1993 record notes a long history of chronic 
sinusitis, which was treated with multiple antibiotics.  The 
veteran reported frontal sinusitis, and complained of nasal 
discharge.  A physical examination was negative for purulent 
discharge.  Chronic sinusitis was diagnosed.  

During treatment in June 1993, the veteran gave a history of 
undergoing surgery in the Philippines for his service-
connected disorder in May 1988.  A physical examination 
revealed no polyps or drainage.     

The veteran sought an increased evaluation of his service-
connected disability in July 1993.  The RO continued the 10 
percent rating for sinusitis with a right choanal polyp in 
September 1993.

A January 1994 VA outpatient treatment record notes a history 
of recurrent nasal polyps since approximately 1949.  The 
report indicates that in 1988, the veteran underwent a 
rhinoplasty to remove polyps, and an ethmoidectomy.  An 
examination of the nose showed several polyps in the left 
nostril with inflammation and swelling of the turbinates.  
While there was mild swelling of the turbinates in the right 
nostril, no polyps were noted.  The pertinent diagnosis was 
status post nasal polyps.  

Later that month, the veteran complained of yellow nasal 
drainage, and a cough productive of yellow sputum over the 
previous two days.  A physical examination revealed nontender 
sinuses, and reddened mucosa in the nose without drainage.  
The diagnostic assessment was sinusitis/bronchitis.  

Resolving sinusitis was diagnosed during follow-up treatment 
in February 1994.

On VA examination in April 1994, the veteran gave a long 
history of sinusitis.  He reported that he previously treated 
the disability with Ampicillin, but was currently taking 
Augmentin.  He explained that his sinusitis improved slightly 
with antibiotics.  The veteran complained of a yellowish 
discharge over the previous two weeks with pressure and 
frontal headaches.  A physical examination revealed a thick, 
green secretion of the left nasal cavity, and pus in the left 
inferior meatus and left middle meati.  The diagnostic 
impression was chronic sinusitis with acute exacerbations.

Based on this evidence, a June 1994 rating decision granted a 
30 percent evaluation for the veteran's service-connected 
ethmoid and frontal sinusitis with a right choanal polyp.  

A September 1994 VA outpatient treatment record notes 
complaints of nasal obstruction, drainage, sinus pain, and 
headaches.  An examination of the nose revealed a minimally 
deviated septum, and nasal polyps on the right.  The 
diagnostic impression was nose defect with minimum 
obstruction.  

A November 1994 record notes complaints of nasal polyps, and 
indicates that the veteran was a poor surgical candidate due 
to angina and hypertension.  A physical examination revealed 
postnasal drip, but no obvious polyps.  Recent upper 
respiratory infection was diagnosed.  

During treatment the following month, the veteran complained 
of difficulty breathing through his nose.  No nasal polyps 
were found on physical examination.  The final assessment was 
history of nasal polyps without current evidence.

In January 1995, the veteran filed a notice of disagreement 
with the June 1994 rating decision.  Therein, he maintained 
that a 50 percent rating was warranted for his service-
connected sinus disorder.

During a January 1995 personal hearing, the veteran's 
daughter testified that while her father required sinus 
surgery, he opted against the procedure due to possible 
complications related to his angina and hypertension.  T. at 
4-5.  She explained that the veteran's symptoms include a 
swollen nose, and chronic, severe headaches.  T. at 5.  

Consequently, a hearing officer's decision later that month 
continued the 30 percent evaluation of the veteran's service-
connected ethmoid and frontal sinusitis with a right choanal 
polyp.  

The veteran submitted a substantive appeal in November 1995, 
perfecting his appeal.

During a December 1997 personal hearing, the veteran's 
daughter reported that her father underwent an operation in 
the Philippines in May 1988 for his service-connected sinus 
disorder, and indicated that no recent surgeries were 
performed.  T. at 2-3.  She explained that while the 
veteran's physicians indicated that further sinus surgery was 
necessary, he was not a surgical candidate because of his 
"heart condition."  T. at 6-7.  She testified that the 
veteran experiences headaches, periodic nose bleeds, and 
difficulty breathing through his nose as a result of his 
service-connected disorder.  T. at 3-6.

A January 1998 hearing officer's decision continued the 
denial of an increased rating for the veteran's service-
connected sinusitis with a right choanal polyp.

In April 1998, the Board remanded the case to the RO for 
further development.  Specifically, the Board directed the RO 
to obtain all outstanding medical treatment records, schedule 
a VA examination to determine the current severity of the 
veteran's service-connected sinus disability, and to consider 
his claim under both the old and new rating criteria.

During an April 1999 VA examination, the veteran complained 
of frequent headaches associated with his sinusitis.  He gave 
a history of undergoing a sinus operation in the Philippines 
in 1988, and indicated that he experienced frequent sinus 
infections with greenish-yellow mucous prior to this surgery.  
He explained that while the mucous "got better" following 
the operation, he continued to experience daily headaches for 
between one to four hours.  The veteran reported no current 
nasal obstruction.  A physical examination revealed no 
tenderness in the cheek area, canine fossa, the medial 
canthus or frontal area.  The record indicates that no 
tenderness was elicited from the sinuses, and there was no 
purulent discharge or crusting.  X-rays of the sinuses were 
normal with no evidence of sinusitis or mucosal thickening.  
The examiner concluded that while the veteran "had sinusitis 
in the past...according to the sinus X-rays the sinusitis has 
since resolved, and it was also resolved by the removal of 
the anterior choanal polyp in 198[8]."

Based on this evidence, the RO continued the 30 percent 
evaluation of the veteran's service-connected ethmoid and 
frontal sinusitis with a right choanal polyp in August 1999. 

Analysis

The Board notes that the veteran's claim is well grounded 
within the meaning of the statutes and judicial construction.  
38 U.S.C.A. § 5107(a); see also Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).  The Board is also satisfied 
that all relevant facts have been developed to the extent 
possible.  No further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disability (Schedule) and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.

The general provisions applicable to rating a disability 
provide that each disability must be viewed in relation to 
its history.  38 C.F.R. § 4.1.  Similarly, 38 C.F.R. § 4.2 
requires that the rating specialist interpret reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability present.  Each disability must be considered 
from the point of view of the veteran working or seeking 
work.  Id.  The basis of a disability rating is the ability 
to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for a service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The Board notes that effective October 7, 1996, during the 
pendency of this appeal, the Schedule was amended with regard 
to rating disabilities of the respiratory system.  61 Fed. 
Reg. 46720 (1996) (codified at 38 C.F.R. § 4.97).  Because 
the veteran's claim was filed before the regulatory change 
occurred, the Board must undertake a three-part analysis:  1) 
Determine whether the intervening change is more favorable to 
the veteran, which may require application of each version of 
the regulations to the facts of the case; 2) If the amendment 
is more favorable, application of that provision to rate the 
disability for the periods from and after the effective date 
of the regulatory change; 3) Application of the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  
VAOPGCPREC 3-2000 (April 10, 2000); See Karnas v. Derwinski, 
1 Vet. App. 308, 311 (1991); 38 C.F.R. § 3.114(a) (1999).  

In the instant case, the RO provided the veteran notice of 
the revised regulations in the August 1999 supplemental 
statement of the case.  Thus, the Board finds that it may 
proceed with a decision on the merits of the veteran's claim, 
with consideration of the original and revised regulations, 
without prejudice to the veteran.  See Bernard v Brown, 4 
Vet. App. 384, 393-394 (1993).

The Board notes that the same criteria apply for the 
evaluation of pansinusitis, ethmoid, frontal, maxillary, and 
sphenoid sinusitis.  38 C.F.R. § 4.97, Diagnostic Codes 6510, 
6511, 6512, 6513 and 6514.  The veteran's service-connected 
sinusitis with a right choanal polyp has historically been 
evaluated under Diagnostic Codes 6511 and 6512 for chronic 
ethmoid and frontal sinusitis.  

Under the rating criteria in effect prior to October 7, 1996, 
chronic sinusitis with X-ray manifestations only, and with 
mild or occasional symptoms warrants a noncompensable 
evaluation.  When moderate, with discharge or crusting or 
scabbing and infrequent headaches, a 10 percent evaluation is 
warranted.  Severe sinusitis with frequent incapacitating 
recurrences, severe and frequent headaches, purulent 
discharge or crusting reflecting purulence is rated as 30 
percent disabling.  Postoperative sinusitis, following 
radical operation, with chronic osteomyelitis requiring 
repeated curettage, or severe symptoms after repeated 
operations will be rated as 50 percent disabling.  38 C.F.R. 
§ 4.97, Diagnostic Codes 6511 and 6512 (1996).

Under the revised criteria, a noncompensable evaluation is 
warranted when sinusitis is detected by X-ray only.  A 10 
percent evaluation is warranted for one or two incapacitating 
episodes of sinusitis per year requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or three to six non-
incapacitating episodes of sinusitis per year characterized 
by headaches, pain, and purulent discharge or crusting.  A 30 
percent evaluation is required when there are three or more 
incapacitating episodes of sinusitis per year requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or more than six non-incapacitating episodes of sinusitis per 
year characterized by headaches, pain, and purulent discharge 
or crusting.  A 50 percent evaluation is warranted following 
radical surgery with chronic osteomyelitis, or near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  A note following this section provides 
that an incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.  38 C.F.R. § 
4.97, Diagnostic Codes 6511 and 6512 (1999).

Following a detailed review of the claims folder, the Board 
finds that the preponderance of the evidence is against an 
evaluation in excess of 30 percent for sinusitis, ethmoid and 
frontal, with a right choanal polyp under either the old or 
the new rating criteria.  While the Board recognizes the 
veteran's complaints of severe, daily headaches, these 
symptoms are contemplated by the currently assigned 30 
percent disability evaluation.  Moreover, since the headaches 
are a manifestation recognized under the diagnostic codes for 
sinusitis, they can not be again used to form the basis of a 
separate rating for headaches without violating the rule 
against pyramiding.  38 C.F.R. § 4.14 (1999).

The record does not demonstrate the requisite objective 
manifestations for the assignment of a disability evaluation 
in excess of 30 percent for the veteran's sinusitis under the 
former provisions of Diagnostic Codes 6511 and 6512.  The 
medical evidence of record does not establish that the 
veteran underwent radical operations for the sinusitis with 
osteomyelitis requiring repeated curettage or severe symptoms 
after repeated operations.  Although the record reflects that 
the veteran underwent sinus surgery in May 1988, and his 
daughter has testified that further sinus surgery was 
recommended, the veteran has reportedly opted against such a 
procedure.  The most recent VA examination revealed normal X-
rays of the sinuses, no sinus tenderness, and no purulent 
discharge or crusting.  The examiner concluded that the 
veteran's sinusitis had resolved since the May 1988 surgery.  
Thus, even if the Board construed the reported recommendation 
for surgery and the one prior actual surgery as equivalent to 
"repeated operations," the record would still fail to 
establish that "severe symptoms" of sinusitis remained 
after "repeated operations."  As such, the preponderance of 
the evidence is against concluding that there is a basis for 
an increased evaluation under the old regulations.

Likewise, the preponderance of the evidence is against an 
increased evaluation under the revised criteria.  In this 
regard, the evidence of record does not establish that the 
veteran experienced sinusitis following radical surgery with 
chronic osteomyelitis, or near constant sinusitis after 
repeated surgeries.  The veteran has not undergone radical 
surgery or repeated surgeries for his sinusitis.  While the 
Board recognizes that the veteran underwent a sinus operation 
in May 1988, the physician who performed the April 1999 VA 
examination concluded that the his sinusitis resolved 
following this surgery.  For the reasons set forth above, 
even if the Board construed the record to demonstrate 
"repeated operations," there remains no evidence of 
"severe symptoms" after such "repeated operations."  
Therefore, the Board finds that the symptomatology necessary 
for a disability rating higher than 30 percent under the 
revised provisions is not present. 

In reaching this decision the Board finds that neither the 
old or new criteria are more favorable to the veteran.  An 
increased rating for the veteran's service-connected ethmoid 
and frontal sinusitis with a right choanal polyp is not 
warranted under either criteria.
 
The Board notes that in addition to these provisions, the 
application of other potentially applicable provisions of 
38 C.F.R. Parts 3 and 4 has been considered.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the Board 
concludes that a higher evaluation under a different 
diagnostic code is not indicated.

The Board stresses that the preponderance of the evidence is 
against the veteran's increased rating claim.  In addition, 
the evidence presents no question as to which of two 
evaluations should be applied.  Therefore, the provisions of 
38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.7 are not applicable.


ORDER

Entitlement to an increased evaluation for sinusitis, ethmoid 
and frontal, with right choanal polyp is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

